DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/940,335 filed on March 10, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 6-20 are still pending, with claims 1-2 and 16-18 being currently amended. Claims 4-5 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 2 and 18 are accepted. Applicant’s arguments regarding the 112(b) rejection of claim 10 are persuasive. The 112(b) rejections of claims 2, 10 and 18 are therefore withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “comparing a future use of the device with the message to create a determination of compliance with the message; storing, with one or more processors, the determination of compliance with the message; and determining whether to present a future message based on the stored determination of compliance” in combination with all the other elements recited in claim 1.
Claims 2-3 and 6-15, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 16 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claim 17 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 18-20, being dependent on claim 17, are allowable for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859